                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10    UNITED STATES OF AMERICA,                           Case No.16-cr-00513-JST-1 (BZ)
                                                       Plaintiff,
                                  11
                                                                                            DETENTION ORDER
                                                v.
                                  12
Northern District of California
 United States District Court




                                  13    CORINTHIAN CAIN,
                                                       Defendant.
                                  14

                                  15

                                  16          This matter came before the Court on July 25, 2019 for a detention hearing on the United

                                  17   States’ motion. The matter arises out of the filing of a petition alleging probable cause to believe

                                  18   that defendant has violated the conditions of supervised release. Defendant Corinthian Cain was

                                  19   present and represented by Brian Berson. Assistant United States Attorney Stephen Meyer

                                  20   appeared for the United States of America. U.S. Probation was represented by Probation Officer

                                  21   Morgan Calhoun, who opposed release.

                                  22        Because the defendant is charged with a violation of supervised release, the burden of

                                  23   establishing that he is not a flight risk or a danger to the community rests with the defendant.

                                  24   Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. 3143. Having considered everything before me in this

                                  25   matter, I find that defendant has not established by clear and convincing evidence that he is not a

                                  26   risk of flight. I therefore ORDERED him detained. In so finding, I have considered the following

                                  27   as well as other matters I stated at the hearing:

                                  28     Neither the government nor his probation officer considers him a danger to the community.
                                   1   However, Defendant has failed to persuade me by clear and convincing evidence that he will make

                                   2   his appearances.

                                   3     The petition to revoke his supervised release chronicles a long history of defendant's inability to

                                   4   comply with the terms and conditions of his supervised release. Apart from a long history of drug

                                   5   use, his probation officer noted numerous instances of his failures to abide by her instructions and

                                   6   his failures to attend meetings and appointments, including those intended to address some of his

                                   7   drug and mental health issues.

                                   8     Defendant did not deny much of this proffered evidence. He contended that many of his

                                   9   problems were caused by a combination of his drug use and mental health issues. He pointed out

                                  10   that he had made court appearances in the underlying case while on release, and that he had

                                  11   appeared in court yesterday morning in response to a summons. The probation officer stated that

                                  12   she had sought the summons before his latest acts of noncompliance; had she known of them at
Northern District of California
 United States District Court




                                  13   the time she would have asked for an arrest warrant. She was emphatic that he needed to be

                                  14   remanded to custody because he is not amenable to supervision.

                                  15     Having reviewed the petition and heard the proffers and arguments from both sides as well as

                                  16   from the probation officer, I conclude that the defendant’s conduct is indicative of a person who

                                  17   essentially wants to do what he wants to do when he wants to do it. Therefore, I am not persuaded

                                  18   that he can simply be released. I think he needs some sort of structure to assure that he will appear

                                  19   as required. The government and his probation officer are willing to consider a halfway house

                                  20   placement but none is currently available. I inquired whether there might be a custodial situation

                                  21   with a relative that could adequately assure of the court that he will make his appearances and

                                  22   cooperate with supervision, but defendant was not prepared to offer anything other than counsel's

                                  23   assurances. There was some discussion of his living with his mother in Sacramento. That presents

                                  24   a number of issues since it is outside this district. Initially, probation would have to satisfy itself

                                  25   that the mother's home is suitable. Significantly, the probation officer stated that she had talked

                                  26   with the mother who is willing to have him live with her but noted that she cannot control his

                                  27   behavior.

                                  28     For these reasons, and others stated at the hearing, I ordered that defendant be remanded into
                                                                                           2
                                   1   custody pending the revocation hearing presently scheduled before Judge Tigar on September 27,

                                   2   2019. I also scheduled a status conference next Monday, 7/29/2019, at 10:30 a.m., before Judge

                                   3   Westmore in the event a halfway house opened up.

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 26, 2019

                                   7

                                   8
                                                                                                 BERNARD ZIMMERMAN
                                   9                                                             United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
